COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         In re DB

Appellate case number:       01-15-00632-CV & 01-15-00633-CV

Trial court case number:     2014-06439J & 2014-06438J

Trial court:                 313th District Court of Harris County

       On July 24, 2015, relator, DB, filed a motion to stay all trial court proceedings. The
Court requests that the real party in interest, State of Texas – Harris County District
Attorney’s Office, respond to the motion by no later than Friday, July 31, 2015. It is
therefore ordered that the response of the real party in interest, if any, shall be due by July
31, 2015.
       It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court

Date: July 24, 2015